DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
 



Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  It is unclear to the examiner if the applicant’s invention is being claimed.  For example, the background para. 0003 of the original filed specification describes automated vehicles and data from the automated vehicles sensors (such as optical cameras and/or Lidar) are used to assist operating the automated vehicle.  Furthermore, para. 0004 of the original field specification describes using data captured by a vehicle sensor to assist in determining an interaction point for stopping the vehicle.  Furthermore, from drawings 1B-1C, it appears that the inventive concept is comparing specific data from a vehicle sensor (such as Lidar or image/video data) and stored interaction points/location data for stopping a vehicle.  It appears to the examiner that the data needs to be further defined and/or the interaction points (i.e. for stopping the vehicle).  The independent claim (i.e. currently claimed) can be interpreted as collecting data from a vehicle GPS sensor within a fleet of vehicles and a computing system for managing service locations for the fleet of vehicles based on the GPS data collected from the vehicle sensors.  The interaction points map is interpreted as user’s requesting pickup location since the claim defines the interaction points map as location data.  Therefore, a computing system will compare current vehicle GPS data with the user’s requested pickups (i.e. interaction points map) to deliver the correct vehicle to the user.  However, the invention is more specific than this interpretation of the current independent claims.  Therefore, please clarify the claims to include the inventive concept.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,452 in view of Iagnemma et al. (herein after will be referred to as Iagnemma) (US 20180113455).  Patent ‘452 discloses the majority of the independent claim limitations but fails to disclose distributing the update to the interaction points map to other vehicles in a fleet of vehicles.  However, Iegnemma does disclose distributing the update to the interaction points map to other vehicles in a fleet of vehicles [See Iagnemma [0021-0022] Updated stored data based on reasons the potential stopping place is feasible or not feasible, and includes a server distributing information received to other vehicles in the fleet.  Also, see 0128.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the claims of Patent ‘452 to add the teachings of Iagnemma, in order to implement crowd-sourcing of updated data in an autonomous vehicle network from one vehicle to other vehicles in the fleet such that the other vehicles in the fleet are informed of available parking spaces in the area.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 9, 11, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iagnemma et al. (herein after will be referred to as Iagnemma) (US 20180113455).

Regarding claim 1, Iagnemma discloses a computer-implemented method comprising: 
accessing, by a computing system, sensor data of a geographic location collected by at least one first vehicle in a fleet of vehicles while navigating the geographic location; [See Iagnemma [0005] Vehicle sensors to measure properties of the vehicles surroundings.  Also, see 0003, Hardware/software and stored data is either onboard the AV or stored at a  server. Also, see 0022 and 0128, fleet of vehicles.]
accessing, by the computing system, an interaction points map associated with the geographic location, wherein the interaction points map identifies a respective location of one or more interaction points to be serviced by a vehicle in a fleet of vehicles;  [See Iagnemma [0007] Historical data about the local environment stored in memory.  Also, see 0009, Stored digital roadmap data.  Also, see 0107, 3D model of the environment for locations of buildings and objects from sources such as google earth.  Also, see 0021, stored data is maintained indicative of potential stopping places for a vehicle.  Also, see 0003, Hardware/software and stored data is either onboard the AV or stored at a  server.  Also, see 0022 and 0128, fleet of vehicles.]
determining, by the computing system, an update to the interaction points map associated with the geographic location based at least in part on the sensor data collected by at least one first vehicle in the fleet of vehicles,  [See Iagnemma [0018] Updated choice of a selected stopping system using sensors on the vehicles and para. 0010, generation of control actions based on both real-time sensor data and prior information.  Also, see 0003, Hardware/software and stored data is either onboard the AV or stored at a  server.]
wherein determining the update to the interaction point map further comprises: determining, by the computing system, whether to add at least one interaction point to the interaction point map or remove at least one interaction point from the interaction point map based at least in part on a comparison of the interaction point map and the sensor data collected by the at least one first vehicle; and [See Iagnemma [0018] Updated choice of a selected stopping system using sensors on the vehicles and para. 0010, generation of control actions based on both real-time sensor data and prior information.]
distributing, by the computing system, the update to the interaction point map associated with the geographic location to one or more vehicles in the fleet of vehicles, [See Iagnemma [0021-0022] Updated stored data based on reasons the potential stopping place is feasible or not feasible, and includes a server distributing information received to other vehicles in the fleet.  Also, see 0128.]
wherein the update to the interaction points map reflects the at least one interaction point being added or removed from the interaction point map associated with the geographic location, and [See Iagnemma [0021-0022] Updated stored data based on reasons the potential stopping place is feasible or not feasible, and includes a server distributing information received to other vehicles in the fleet.  Also, see 0128.]
Regarding claim 3, Iagnemma discloses the method of claim 1.  Furthermore, Iagnemma discloses
wherein determining the update to the interaction points map associated with the geographic location further comprises: determining, by the computing system, at least one interaction point in the geographic location based at least in part on the data captured by the sensors of the one or more vehicles in the fleet of vehicles; [See Iagnemma [0005] Vehicle sensors to measure properties of the vehicles surroundings.]
comparing, by the computing system, the at least one interaction point determined based at least in part on the data captured by the sensors of the one or more vehicles in the fleet of vehicles to the interaction points map associated with the geographic location; and [See Iagnemma [0018] Updated choice of a selected stopping system using sensors on the vehicles and para. 0010, generation of control actions based on both real-time sensor data and prior information.]
determining, by the computing system, the at least one interaction point is not included in the interaction points map associated with the geographic location.  [See Iagnemma [0021-0022] Updated stored data based on reasons the potential stopping place is feasible or not feasible (i.e. when a new parking spot is feasible, this will be included and updated in the updated stored data).]

Regarding claim 4, Iagnemma discloses the method of claim 1.  Furthermore, Iagnemma discloses
further comprising: determining, by the computing system, the at least one interaction point is within a threshold distance of at least one physical structure associated with the geographic location; and adding, by the computing system, the at least one interaction point to the interaction points map associated with the geographic location, wherein the at least one interaction point is associated with the at least one physical structure.  [See Iagnemma [0104, 0108] Ideal parking spots include stopping places that are closer to curbs.  Also, see 0112-0113.]

Regarding claim 5, Iagnemma discloses the method of claim 4.  Furthermore, Iagnemma discloses
wherein a vehicle in the fleet of vehicles can use the at least one interaction point as a pick-up or drop-off location.  [See Iagnemma [Title[ Identifying a stopping place for an autonomous vehicle.]

Regarding claim 6, Iagnemma discloses the method of claim 1.  Furthermore, Iagnemma discloses
wherein determining the update to the interaction points map associated with the geographic location further comprises: determining, by the computing system, at least one interaction point included in the interaction points map associated with the geographic location is disqualified based at least in part on the data captured by the sensors of the one or more vehicles in the fleet of vehicles.  [See Iagnemma [0092-0094, 0121] Removal of regions (i.e. parking spots) if the av is not allowed to stop.]

Regarding claim 7, Iagnemma discloses the method of claim 6.  Furthermore, Iagnemma discloses
further comprising: removing, by the computing system, the at least one interaction point from the interaction points map associated with the geographic location based on the at least one interaction point being disqualified; or [See Iagnemma [0092-0094, 0121] Removal of regions (i.e. parking spots) if the av is not allowed to stop.] causing, by the computing system, at least one different interaction point from the interaction points map associated with the geographic location to be prioritized over the at least one interaction point when stopping a vehicle based on the at least one interaction point being disqualified.

Regarding claim 8, Iagnemma discloses the method of claim 6.  Furthermore, Iagnemma discloses
wherein determining the at least one interaction point is disqualified based at least in part on the data captured by the sensors of the one or more vehicles in the fleet of vehicles further comprises: determining, by the computing system, the at least one interaction point is partially or fully obstructed by one or more objects based at least in part on the data captured by the one or more sensors of the one or more vehicles; and determining, by the computing system, the at least one interaction point is unusable for stopping a vehicle based on the at least one interaction point being partially or fully obstructed.  [See Iagnemma [0092-0094, 0121] Removal of regions (i.e. parking spots) if other vehicles occupy the parking spots.]

Regarding claim 9, Iagnemma discloses the method of claim 6.  Furthermore, Iagnemma discloses
wherein determining the at least one interaction point is disqualified based at least in part on the data captured by the sensors of the one or more vehicles in the fleet of vehicles further comprises: determining, by the computing system, parking restrictions associated with the geographic location based at least in part on the data captured by the one or more sensors of the one or more vehicles in the fleet of vehicles; and determining, by the computing system, the at least one interaction point is unusable for stopping a vehicle based on the parking restrictions associated with the geographic location.  [See Iagnemma [0092-0094, 0121] Removal of regions (i.e. parking spots) if other vehicles occupy the parking spots and/or vehicle size.]

Regarding claim 11, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 11.

Regarding claim 13, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 13.
Regarding claim 16, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 16.

Regarding claim 18, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 18.

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma (US 20180113455) in view of Kentley et al. (herein after will be referred to as Kentley) (US 20170132934).

Regarding claim 2, Iagnemma discloses the method of claim 1.  Furthermore, Iagnemma does not explicitly disclose
wherein the update to the interaction points map is included in a three-dimensional semantic map that identifies interaction points associated with the geographic location.  
However, Kentley does disclose
wherein the update to the set of interaction points is included in a three-dimensional semantic map that identifies interaction points associated with the geographic location.  [See Kentley [0078] 3D map data with semantic classification information is transmitted to the AV (Figs. 4/7) to generate trajectories data, wherein this data is utilized for controlling the AV.  Also, see Fig. 11, comparting 3D map data with environment data to generate trajectory.  Also, see 0103, identify points to park autonomous vehicles.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Iagnemma to add the teachings of Kentley, in order to facilitate updated implementations for an autonomous vehicle which are better suited to identify pedestrians, cyclists, and the like for the purpose of addressing safety risks while navigating the AV [See Kentely [0006-0007]].

Regarding claim 12, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 12.

Regarding claim 17, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramanujam (US 20150339928) – Fig. 7 – Dispatching automated taxi’s based on the pickup location and the proximity of the taxi to the pickup location.
Ramanujam (US 20150346727) – para. 0082 – Updating a 3D map of the vehicles surroundings for parking by using vehicles sensors.
Kentley (US 20170123421) – Fig.11- Comparing 3D map data with environment data to generate a trajectory/path for a vehicle.  Also, see 0121, 3D map includes semantic information.  Also, see 0149, destination locations such as parking spaces for autonomous vehicles.
Levinson et al. (US 20170124476)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486